FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    August 22, 2014
                   UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court



 EDDIE MENDIOLA,

              Petitioner,

 v.
                                                         No. 12-9570
 ERIC H. HOLDER, JR., United States
 Attorney General,

              Respondent.


                            ORDER AND JUDGMENT *


Before LUCERO, EBEL, and HOLMES, Circuit Judges.


      Petitioner-Appellant Eddie Mendiola petitions this court for review of a

final order issued by the Board of Immigration Appeals (the “Board” or “BIA”)

on July 11, 2012, denying his third, untimely motion to reopen his removal

proceedings. Mr. Mendiola argued that although the motion to reopen was

untimely and numerically barred, his case nonetheless merited sua sponte

reopening based on intervening fundamental changes in the law. Mr. Mendiola



      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.
argued that sua sponte reopening was warranted because, due to new Supreme

Court precedent relating to the basis for his removal and to alleged ineffective

assistance of counsel, his initial removal was legally invalid. The Board denied

Mr. Mendiola’s motion, concluding that the ineffective-assistance claim failed on

its merits because Mr. Mendiola had not demonstrated that he was prejudiced by

his attorney’s alleged failings, and finding that Mr. Mendiola had failed to show

that the purported fundamental changes in the law entitled him to relief.

      To the extent that Mr. Mendiola challenges the Board’s exercise of

discretion in declining to sua sponte reopen removal proceedings, we dismiss for

lack of jurisdiction. With respect to Mr. Mendiola’s ineffective-assistance

argument and his change-of-law argument based on the Supreme Court’s decision

in Carachuri-Rosendo v. Holder, 560 U.S. 563 (2010)—to the extent that he

argues that the case affects the fact of his removability—we find that these

arguments fail on their merits; accordingly, we deny Mr. Mendiola’s petition and

affirm the decision of the Board on these points. Finally, with respect to Mr.

Mendiola’s argument that, under Carachuri-Rosendo he is entitled to seek

cancellation of removal, for the reasons set forth below we grant the petition and

remand this claim to the Board to clarify the basis of its decision.




                                        -2-
                                         I

        Mr. Mendiola is a native citizen of Peru who became a lawful permanent

resident of the United States on April 28, 1989. Mr. Mendiola has a lengthy

criminal history. On July 29, 1996, he was convicted in the Superior Court of

Orange County, California, for assault with a deadly weapon, a felony, in

violation of section 245(a)(1) of the California Penal Code; and of possession of a

controlled substance (steroids), a misdemeanor, in violation of section 11377(a)

of the California Health and Safety Code. On April 7, 2000, Mr. Mendiola was

convicted once again for possession of a controlled substance (steroids) in

violation of section 11377(a), this time as a felony. 1 On September 25, 2003, Mr.

Mendiola was convicted in the First Judicial District of Kootenai County, Idaho,

of accessory to a felony, in violation of Sections 18–205 and 18–206 of the Idaho

Code.

        The Department of Homeland Security (“DHS”) commenced removal

proceedings against Mr. Mendiola on April 16, 2004, in Aurora, Colorado, under

section 237(a)(2)(A)(iii) of the Immigration and Nationality Act (“INA”), 8

U.S.C. § 1227(a)(2)(A)(iii), based on Mr. Mendiola’s conviction of an aggravated

felony as defined in section 101(a)(43)(B) of the INA, 8 U.S.C. § 1101(a)(43)(B).


        1
             Under California law, section 11377(a) is a “wobbler,” meaning “the
Legislature has determined that either a misdemeanor or a felony punishment may
be appropriate in the discretion of the sentencing court.” People v. Superior Ct.
(Alvarez), 928 P.2d 1171, 1178 (Cal. 1997).

                                        -3-
      On July 14, 2004, the immigration judge entered an oral decision,

concluding that Mr. Mendiola’s conviction for possession of steroids was a “drug

offense [a]s defined in the federal statutes.” R. at 780 (Oral Decision of

Immigration Judge, dated July 14, 2004). The immigration judge further

concluded that Mr. Mendiola was removable as an aggravated felon based on his

second conviction, explaining that “[i]f an individual is convicted of a second

drug offense under the federal code, it is regarded as a felony.” 2 Id. Based on

these findings, the immigration judge ordered Mr. Mendiola removed to Peru.

      Mr. Mendiola appealed the decision of the immigration judge to the Board,

which affirmed the decision on November 9, 2004. The Board explained:

             [Mr. Mendiola’s] California convictions for possession of a
             controlled substance was [sic] a “drug trafficking crime” under
             18 U.S.C. § 924(c)(2) and therefore an aggravated felony under
             . . . 8 U.S.C. § 1101(a)(43)(B). In removal proceedings, the
             determination [of] whether a state drug offense constitutes a
             “drug trafficking crime” is made by reference to decisional


      2
              The definition of an “aggravated felony” in 8 U.S.C.
§ 1101(a)(43)(B) includes, inter alia, any “drug trafficking crime” as defined in
18 U.S.C. § 924(c)(2)—i.e., any “felony punishable under the Controlled
Substances Act.” Under federal law, a felony is a crime for which the “maximum
term of imprisonment authorized” is “more than one year.” 18 U.S.C. § 3559(a).
Although simple possession offenses (like Mr. Mendiola’s) are ordinarily
misdemeanors punishable with shorter sentences, 21 U.S.C. § 844(a) makes
recidivist simple-possession offenses punishable as felonies. Thus, for a simple-
possession conviction to be an aggravated felony under federal law, it must be a
recidivist simple-possession conviction. That is, the defendant must have
knowingly or intentionally possessed a controlled substance “after a prior
conviction under [federal drug law] or . . . for any drug, narcotic, or chemical
offense chargeable under the law of any State.” 21 U.S.C. § 844(a).

                                         -4-
            authority from the pertinent [jurisdiction]. The Tenth Circuit has
            consistently held that a state drug offense qualifies as a drug
            trafficking aggravated felony if it is punishable under federal
            narcotics law and classified as a felony in the convicting
            jurisdiction. The Immigration Judge found that steroids are
            controlled substances under federal law, the possession of which
            violates 21 U.S.C. § 844(a), and the respondent has not contested
            that finding on appeal. Moreover, California classifies the
            respondent’s 2000 offense as a felony. It follows that the
            Immigration Judge correctly concluded that the respondent was
            an aggravated felon, and ineligible for any form of relief from
            removal.

Id. at 726 (Board Order, dated Nov. 9, 2004) (citations omitted).

      Mr. Mendiola was removed from the United States on March 2, 2005. He

re-entered the country illegally on or about July 15, 2005. Following re-

entry, Mr. Mendiola petitioned this court for judicial review of the Board’s 2004

order. On July 27, 2006, we dismissed that petition in part and denied it in part.

See Mendiola v. Gonzales, 189 F. App’x 810 (10th Cir. 2006). On November 14,

2006, DHS issued an order reinstating Mr. Mendiola’s prior removal order.

      On May 14, 2007, Mr. Mendiola, through his attorney, filed his first motion

to reopen his removal proceedings with the Board. In this motion, Mr. Mendiola

made several arguments, including: (1) that the initial removal order “ha[d] been

collaterally overturned by the Supreme Court” in Lopez v. Gonzales, 549 U.S. 47

(2006), which he cited for the proposition that “a possessory offense of a

controlled substance is a misdemeanor under federal law,” R. at 712, 715 (Mot. to

Reopen Removal Proceedings, filed May 14, 2007); (2) that the Board could


                                        -5-
reopen his proceedings sua sponte; and (3) that his motion was not number-barred

or barred on any other procedural grounds. The Board denied this motion for lack

of jurisdiction on June 11, 2007. It explained that under 8 C.F.R.

§ 1003.2(d)—the so-called “post-departure bar”—“[a] motion to reopen may not

be made by an alien in removal proceedings subsequent to his departure from the

United States.” 3 Id. at 701 (Board Order, dated June 11, 2007).

      Mr. Mendiola again petitioned this court for judicial review of the Board’s

decision. On May 30, 2008, we affirmed the Board’s jurisdictional ruling. We

rejected Mr. Mendiola’s belated appellate argument challenging the application of

the post-departure bar, explaining that Mr. Mendiola had failed to challenge the

Board’s application of the doctrine in his opening brief and thus had “waived this

argument.” Mendiola v. Mukasey, 280 F. App’x 719, 722 (10th Cir. 2008). We

also noted, however, that even if the post-departure bar did not apply to Mr.

Mendiola, his invocation of the Supreme Court’s decision in Lopez “[would] not

assist him,” because “[u]nder the Controlled Substances Act, a conviction for

possession of a controlled substance committed after a prior possession


      3
             In a footnote, the Board also observed that the Supreme Court’s
decision in Lopez “[did] not assist [Mr. Mendiola] in any event” because his
“second possession conviction [was] an aggravated felony under federal law.” R.
at 702 n.1. That is, while Lopez clarified that only offenses that would be
felonies under federal law qualify as “aggravated felonies” under the INA, and
that simple possession thus ordinarily does not qualify, it also expressly
acknowledged that “recidivist possession” as defined in 21 U.S.C. § 844(a) is a
felony under federal law. See Lopez, 549 U.S. at 54–55 & n.6.

                                        -6-
conviction” is a felony. Id.

      On September 11, 2008, Mr. Mendiola, through new counsel, filed with the

Board a second motion to reopen, styled a “motion to reopen and motion to

reconsider to vacate invalid removal order pursuant to 8 C.F.R. § 1003.2(a) and 8

C.F.R. § 1003.2(c)(1).” R. at 478 (Mot. to Reopen & Reconsider, filed Sept. 11,

2008) (capitalization altered). In this motion, Mr. Mendiola asked the Board to

exercise its sua sponte authority to reopen his proceedings and vacate his removal

on the basis that his 2005 removal had been unlawful because it was predicated

on the finding that his conviction in 2000 (his second conviction for possession of

steroids) was a felony conviction, whereas “[o]n August 28, 2007, the Superior

Court of the State of California entered an order clarifying that [the conviction]

was and will always be a misdemeanor” under state law. Id. at 486–87.

Alternatively, Mr. Mendiola argued that his removal proceeding should be

reopened “pursuant to 8 C.F.R. § 1003.2(c)(1) based on ineffective assistance of

counsel,” principally because his former attorney “failed to raise available

defenses and remedies establishing that Mr. Mendiola had not been convicted of

any offense that has adverse immigration consequences.” Id. at 498. Although

the motion was filed well after the ninety-day deadline for motions to reopen, see

8 C.F.R. § 1003.2(c)(2), Mr. Mendiola argued that the motion to reopen was not

time-barred for two reasons: first, because “numerical and time limitations for

filing a motion to reopen do not confine [the Board’s] sua sponte authority to

                                         -7-
reopen proceedings,” R. at 496, and second, because his delay in filing was a

consequence of his “former attorney’s actions and omissions” and thus any

applicable time and number limits should be equitably tolled, see id. at 496–98.

         The Board denied Mr. Mendiola’s second motion to reopen on October 7,

2008, once again relying on the jurisdiction-stripping effect of the post-departure

bar. Observing first that the motion to reopen was both untimely and number-

barred, the Board then proceeded to explain that because Mr. Mendiola had

previously been removed from the United States on March 2, 2005, he was

“precluded by [the post-departure bar in] 8 C.F.R. § 1003.2(d) from reopening

proceedings and [the Board thus lacked] authority to reopen or reconsider sua

sponte pursuant to 8 C.F.R. § 1003.2(a).” R. at 265 (Board Order, dated Oct. 7,

2008).

         Mr. Mendiola again sought judicial review of the Board’s decision, and on

October 28, 2009, we again denied Mr. Mendiola’s petition. See Mendiola v.

Holder, 585 F.3d 1303 (10th Cir. 2009), overruled by Contreras-Bocanegra v.

Holder, 678 F.3d 811 (10th Cir. 2012) (en banc). In denying review, we held that

the Board had “correctly determined 8 C.F.R. § 1003.2(d)’s post-departure bar

divest[ed] it of jurisdiction to review a motion to reopen filed by a removed alien,

like [Mr. Mendiola].” Id. at 1310. In light of this holding, we declined to

consider whether the Board should have equitably tolled the time and numerical

limits on filing motions to reopen found in 8 C.F.R. § 1003.2(c) based on the

                                         -8-
alleged ineffective assistance of Mr. Mendiola’s prior counsel. See id. at

1310–11. Mr. Mendiola was once again removed to Peru in approximately July

2010.

        On March 28, 2012, through his current counsel, Mr. Mendiola filed a third

motion to reopen with the Board, a “motion for sua sponte reopening based on

change in law.” R. at 48–71 (Mot. for Sua Sponte Reopening, filed Mar. 28,

2012) (capitalization altered). In this motion, Mr. Mendiola argued that the Board

should exercise its sua sponte authority to reopen his case based on changes in the

law brought about by our en banc decision in Contreras-Bocanegra and by the

Supreme Court’s decision in Carachuri-Rosendo. Mr. Mendiola also argued once

again that his removal proceedings should be reopened based on his having

received ineffective assistance of counsel due to his prior counsel’s failure to

argue that the substances at issue in his 1996 and 2000 state convictions were not

“controlled substances” under federal law as required by Matter of Paulus, 11 I.

& N. Dec. 274 (BIA 1965). The ultimate relief that Mr. Mendiola hoped to obtain

through reopening was termination of his removal proceedings or, alternatively,

cancellation of removal under 8 U.S.C. § 1229b(a).

        On July 11, 2012, the Board issued a written decision denying Mr.

Mendiola’s motion to reopen. Noting that the motion was both untimely and

numerically barred, the Board rejected each of Mr. Mendiola’s attempts to avoid

these procedural hurdles. First, the Board found that, “[t]o the extent that [Mr.

                                         -9-
Mendiola was] raising a claim of ineffective assistance of counsel against his

former attorney, he [did] not establish[] prejudice such that equitable tolling of

the time and number limits [was] warranted.” R. at 3 (Board Order, dated July

11, 2012). Second, the Board rejected Mr. Mendiola’s request for sua sponte

reopening based on the changes in the law (which would not be subject to time

and numbers bars) because he had “not demonstrated prima facie eligibility for

any immediately available forms of relief” arising out of those changes. Id. at 4.

      In that regard, the Board noted that Mr Mendiola had not “contest[ed] that

he was [lawfully] removable as an aggravated felon at the time of his removal

from the United States in 2005,” and it explained that because “[Mr. Mendiola’s]

removal from the United States in March 2005 was lawful[,] . . . this removal

served to terminate [Mr. Mendiola’s] lawful permanent residence status.” Id.

“Consequently,” Mr. Mendiola was “statutorily ineligible for cancellation of

removal under section 240A(a) of the Act[, 8 U.S.C. § 1229b(a),] because he

[wa]s no longer lawfully admitted for permanent residence.” Id. Similarly, the

Board found that “termination of [Mr. Mendiola’s] removal proceedings [was] not

appropriate” because “[a] decision of [the] Board granting [Mr. Mendiola’s]

motion would not restore him to his prior lawful permanent resident status . . .

because such an order is merely an interlocutory measure authorizing the

submission of new evidence; it does not abrogate the existing removal order or

confer lawful immigration status on the movant.” Id. Accordingly, the Board

                                         -10-
denied Mr. Mendiola’s motion, and the instant petition for judicial review timely

followed.

                                          II

      We first address our jurisdiction. The government argues that we lack

jurisdiction for two reasons. First, the government contends that we lack

jurisdiction “to review the Board’s decision not to reopen Mr. Mendiola’s order

of removal pursuant to [section 241(a)(5) of the INA], 8 U.S.C. § 1231(a)(5),

which provides that a reinstated order of removal ‘is not subject to being

reopened or reviewed . . . .’” Aplee. Br. at 18. Second, the government argues

that we lack jurisdiction “to review Mr. Mendiola’s petition for review to the

extent that it challenges the Board’s decision not to invoke its sua sponte

authority to reopen his removal proceedings.” Id. We address each of these

jurisdictional arguments in turn.

                                          A

      The government first argues that 8 U.S.C. § 1231(a)(5) precludes our

review of Mr. Mendiola’s motion to reopen. Under § 1231(a)(5):

             If the Attorney General finds that an alien has reentered the
             United States illegally after having been removed or having
             departed voluntarily, under an order of removal, the prior order
             of removal is reinstated from its original date and is not subject
             to being reopened or reviewed, the alien is not eligible and may
             not apply for any relief under this chapter, and the alien shall be
             removed under the prior order at any time after the reentry.

8 U.S.C. § 1231(a)(5) (emphasis added).

                                        -11-
      It is undisputed that Mr. Mendiola was removed from the United States on

March 2, 2005, and then reentered the United States illegally on or about July 15,

2005. DHS reinstated the prior order of removal on November 14, 2006, and Mr.

Mendiola was removed again. Mr. Mendiola argues that it is unclear whether

§ 1231(a)(5) applies because “it is not clear from the record that [Mr. Mendiola]

was removed pursuant to an order of reinstatement of removal.” Aplt. Reply Br.

at 3. He bases this argument on the fact that in August 2006, it appears as though

DHS counsel considered not executing the November 2006 reinstatement order

and instead placing Mr. Mendiola in new proceedings. 4 However, there is nothing

in the record to indicate that DHS ever followed through with this course of

action, and Mr. Mendiola was never placed into new proceedings. As such, for

purposes of analyzing our jurisdiction—and because we ultimately conclude that

we have jurisdiction regardless of whether Mr. Mendiola’s reinstatement order

was executed—we accept the government’s assertion that the signed reinstatement

order was executed. See Aplee. Br. at 22 n.3.

      In Lorenzo v. Mukasey, 508 F.3d 1278 (10th Cir. 2007), we considered

whether 8 U.S.C. § 1231(a)(5) deprived us of jurisdiction to consider a

petitioner’s claim where the petitioner had been subject to a reinstatement of


      4
             The DHS record states: “AUSA Aitken had been in [contact] with
ICE District Counsel Kevin Riley. Information from his [sic] was not to reinstate
MENDIOLA but to once again have him go through formal deportation
proceedings.” R. at 32 (Form I-213, dated Aug. 7, 2008).

                                       -12-
removal order. 508 F.3d at 1281. We concluded that we did in fact have

jurisdiction. Specifically, we noted that the REAL ID Act of 2005, Pub. L. No.

109-13, 119 Stat. 231 (2005), added 8 U.S.C. § 1252(a)(2)(D) to the INA, which

authorizes us to review constitutional claims or questions of law despite the

language in § 1231(a)(5). 5 See Lorenzo, 508 F.3d at 1281 & n.4; see also

Cordova-Soto v. Holder, 659 F.3d 1029, 1031 (10th Cir. 2011) (“Section

1252(a)(2)(d) . . . preserve[s] our ability to review ‘constitutional claims or

questions of law,’ notwithstanding other provisions in the [INA] that limit or

eliminate judicial review.”); Debeato v. Att’y Gen. of U.S., 505 F.3d 231, 235 (3d

Cir. 2007) (“Accordingly, we conclude that . . . § 1252(a)(2)(D)[] permits us to

exercise jurisdiction over legal and constitutional challenges to final orders of

removal, including those final orders that the Attorney General has reinstated

pursuant to § 1231(a)(5).”); Ramirez-Molina v. Ziglar, 436 F.3d 508, 513–14 (5th

Cir. 2006) (“Because § 1231(a)(5) limits judicial review, § 1252(a)(2)(D)

prevents its operation in cases, such as this one, in which the validity of an

underlying order is questioned on constitutional or legal grounds.”).



      5
              Section 1252(a)(2)(D) provides that “[n]othing in subparagraph (B)
or (C), or in any other provision of this chapter (other than this section) which
limits or eliminates judicial review [i.e., 8 U.S.C. § 1231(a)(5)], shall be
construed as precluding review of constitutional claims or questions of law raised
upon a petition for review filed with an appropriate court of appeals in accordance
with this section.” 8 U.S.C. § 1252(a)(2)(D); see also Lorenzo, 508 F.3d at 1281
n.3.

                                         -13-
      In assessing our jurisdiction, the relevant question is thus whether Mr.

Mendiola’s petition raises “constitutional claims or questions of law.” We have

previously construed § 1252(a)(2)(D)’s “constitutional claims or questions of

law” language to reach “constitutional and statutory-construction questions,” but

“not discretionary or factual questions.” Lorenzo, 508 F.3d at 1282 (quoting

Diallo v. Gonzales, 447 F.3d 1274, 1281–82 (10th Cir. 2006)) (internal quotation

marks omitted). Here, Mr. Mendiola argues that he was prejudiced as a result of

ineffective assistance of counsel and that changes in the law require the Board to

reopen his removal order. See Aplt. Opening Br. at 4. Because claims of

ineffective assistance of counsel in immigration proceedings are grounded in the

Due Process Clause of the Fifth Amendment, we conclude that Mr. Mendiola’s

ineffective-assistance claim sufficiently raises a constitutional issue and that we

have jurisdiction to review it under § 1252(a)(2)(D). 6 We also conclude that


      6
             Although the Attorney General’s opinion in In re Compean, 24 I. &
N. Dec. 710 (Att’y Gen. 2009) (“Compean I”), found—in a departure from prior
cases—that the Constitution categorically did “not confer a constitutional right to
effective assistance of counsel in removal proceedings” under either the Fifth or
Sixth Amendments, see id. at 714, that opinion was subsequently vacated by In re
Compean, 25 I. & N. Dec. 1 (Att’y Gen. 2009) (“Compean II”). Compean II
directed the Board to apply pre-Compean I standards pending issuance of a new
final rule addressing the appropriate treatment of ineffective assistance claims in
removal proceedings.

       The Department of Justice has yet to propose such a rule; in the interim,
panels of this court have repeatedly made clear that aliens claiming ineffective
assistance of counsel in removal proceedings do so under the Due Process Clause
                                                                      (continued...)

                                         -14-
whether changes in the law require the Board to sua sponte reopen is a question of

law over which we likewise have jurisdiction pursuant to § 1252(a)(2)(D).

                                         B

      Satisfied that we are not deprived of jurisdiction over these issues by


      6
        (...continued)
of the Fifth Amendment, and thus—we may infer—raise a constitutional issue.
See, e.g., Morales v. Holder, 546 F. App’x 762, 768–69 (10th Cir. 2013) (relying
on pre-Compean I circuit precedent assessing ineffective-assistance claims under
the Fifth Amendment); Mukhia v. Holder, 507 F. App’x 824, 828 (10th Cir. 2013)
(“The Fifth Amendment guarantees aliens subject to deportation the right to a
fundamentally fair deportation proceeding. And although there is no right to
appointed counsel in deportation proceedings, an alien can state a Fifth
Amendment violation if he proves that retained counsel was ineffective and, as a
result, the petitioner was denied a fundamentally fair proceeding.” (brackets
omitted) (internal quotation marks omitted)); Hernandez v. Holder, 412 F. App’x
155, 158 (10th Cir. 2011) (stating that “[a]liens in removal proceedings . . . have
a right to effective representation grounded in the Fifth Amendment’s guarantee
of due process”); Raju v. Holder, 421 F. App’x 795, 797 (10th Cir. 2010)
(“Removal proceedings are civil in nature and therefore a claim for ineffective
assistance of counsel arises only from the due process guarantees of the Fifth
Amendment.”); Santos v. Holder, 369 F. App’x 922, 925 n.4 (10th Cir. 2010)
(“[B]ecause the question of ineffective assistance of counsel in immigration
proceedings is grounded in the constitutional claim of a due-process violation, we
have jurisdiction to consider [the petitioner’s] claim under 8 U.S.C.
§ 1252(a)(2)(D).” (second alteration in original)).

       Many of our sister circuits have reached the same conclusion in published
cases post-Compean II. See, e.g., United States v. Lopez-Chavez, --- F.3d ----,
2014 WL 2978488, at *5 (9th Cir. 2014) (assessing ineffective assistance claim in
immigration proceedings under Fifth Amendment due process framework);
Muyubisnay-Cungachi v. Holder, 734 F.3d 66, 72 (1st Cir. 2013) (same);
Zambrano-Reyes v. Holder, 725 F.3d 744, 749–50 (7th Cir. 2013) (premising
jurisdiction under 8 U.S.C. § 1252(a)(2)(D) on ineffective assistance of counsel
claim under the Fifth Amendment); Singh v. Holder, 658 F.3d 879, 885 (9th Cir.
2011) (same); Denis v. Att’y Gen. of U.S., 633 F.3d 201, 205–06 (3d Cir. 2011)
(same).

                                       -15-
§ 1231(a)(5), we next turn to the government’s second jurisdictional

argument—that we lack jurisdiction to review the Board’s decision not to invoke

its sua sponte authority to grant Mr. Mendiola’s motion to reopen because such

decisions are by definition discretionary and non-reviewable. It is true, as the

government contends, that we have consistently held that we lack jurisdiction to

review the Board’s actual exercise of discretion in deciding whether or not to sua

sponte reopen removal proceedings. See, e.g., Infanzon v. Ashcroft, 386 F.3d

1359, 1361 (10th Cir. 2004) (“[W]e do not have jurisdiction to consider [a]

petitioner’s claim that the [Board] should have sua sponte reopened

. . . proceedings under 8 C.F.R. § 1003.2(a) because there are no standards by

which to judge the agency’s exercise of discretion.”); Belay-Gebru v. INS, 327

F.3d 998, 1001 (10th Cir. 2003) (“Because we have no meaningful standard

against which to judge the BIA’s exercise of its discretion, we hold that we do not

have jurisdiction to review [petitioner’s] claim that the BIA should have sua

sponte reconsidered the immigration judge’s order denying asylum and

withholding of deportation.”).

      Furthermore, though the Supreme Court’s decision in Kucana v. Holder,

558 U.S. 233 (2010), found that federal courts have jurisdiction to review motions

to reopen generally, the Court specifically reserved the question of whether sua

sponte motions to reopen are subject to judicial review, and expressly

acknowledged that pre-Kucana circuit authority weighed against allowing judicial

                                        -16-
review of sua sponte motions to reopen because the decision not to reopen “[was]

committed to agency discretion by law,” id. at 251 n.18. That Kucana did not

upend the earlier cases rejecting jurisdiction has been confirmed in the

intervening years by a panel of this court, see Bakanovas v. Holder, 438 F. App’x

717, 722 (10th Cir. 2011) (“Kucana provides no ground for us to depart from

circuit precedent. . . . [W]e lack jurisdiction to review the BIA’s refusal to reopen

sua sponte . . . .”), and, in published and unpublished decisions, by panels of

many of our sister circuits, see, e.g., Bi Ying Lian v. U.S. Att’y Gen., 546 F.

App’x 917, 919 (11th Cir. 2013) (per curiam); Neves v. Holder, 613 F.3d 30,

34–35 (1st Cir. 2010) (per curiam); Gashi v. Holder, 382 F. App’x 21, 22–23 (2d

Cir. 2010) (per curiam); Ozeiry v. Att’y Gen. of U.S., 400 F. App’x 647, 649–50

(3d Cir. 2010) (per curiam); Ochoa v. Holder, 604 F.3d 546, 549–50 & n.3 (8th

Cir. 2010).

      While it is thus clear that we generally lack jurisdiction to review the

BIA’s discretionary decision to grant or deny sua sponte reopening, we have also

recognized that we do have limited jurisdiction to review certain legal issues

underpinning such decisions. For example, we recently explained that while we

lack “jurisdiction to review the BIA’s decision not to reopen removal proceedings

sua sponte,” Salgado-Toribio v. Holder, 713 F.3d 1267, 1271 (10th Cir. 2013), we

nevertheless retain jurisdiction to “review ‘constitutional claims or questions of

law’ raised in a petition for review,” id. (quoting 8 U.S.C. § 1252(a)(2)(D));

                                         -17-
accord Arambula-Medina v. Holder, 572 F.3d 824, 828 (10th Cir. 2009). There is

increasing circuit support for this proposition from our sister circuits, as well.

See, e.g., Pllumi v. Att’y Gen. of U.S., 642 F.3d 155, 160 (3d Cir. 2011) (“[W]e

may exercise jurisdiction to the limited extent of recognizing when the BIA has

relied on an incorrect legal premise.”); Mahmood v. Holder, 570 F.3d 466, 469

(2d Cir. 2009) (“[W]here the Agency may have declined to exercise its sua sponte

authority because it misperceived the legal background . . . , remand to the

Agency for reconsideration in view of the correct law is appropriate.”).

      Accordingly, even in matters involving the Board’s exercise of its

discretionary authority to deny a motion to reopen sua sponte, we retain

jurisdiction to review whether the Board applied the proper constitutional and

legal framework in making its decision. To be sure, this review is limited, and

the Board retains the ultimate authority to decide whether or not to grant a motion

to sua sponte reopen. As such, in cases where we identify legal or constitutional

error in the Board’s reasoning, our response is necessarily limited to remanding to

the Board “so it may exercise its authority against the correct ‘legal

background.’” Pllumi, 642 F.3d at 160 (quoting Mahmood, 570 F.3d at 469).

And we emphasize that “[o]n remand, the BIA [is] then . . . free to deny or grant

reopening sua sponte, and we . . . have no jurisdiction to review that decision.”

Id.; see Mahmood, 570 F.3d at 471 (recognizing that on remand, the BIA could

“choose not to exercise its sua sponte authority” and “that such a decision would

                                         -18-
be unreviewable”).

      Having determined that we have jurisdiction to review the constitutional

claims and questions of law raised in Mr. Mendiola’s petition, we next proceed to

address the two arguments raised by Mr. Mendiola that fall within these narrowly

defined jurisdictional bounds. First, we address Mr. Mendiola’s ineffective-

assistance claim. We then proceed to address Mr. Mendiola’s argument based on

intervening changes in the law brought about by the Supreme Court’s decision in

Carachuri-Rosendo. To the extent that Mr. Mendiola raises additional claims

relating to the Board’s exercise of discretion in declining to sua sponte reopen

that do not implicate constitutional claims or questions of law, we dismiss those

claims for lack of jurisdiction.

                                         III

      “We review the BIA’s decision on a motion to reopen only for an abuse of

discretion.” Gurung v. Ashcroft, 371 F.3d 718, 720 (10th Cir. 2004) (brackets

omitted) (quoting Tang v. Ashcroft, 354 F.3d 1192, 1194 (10th Cir. 2003))

(internal quotation marks omitted). Under an abuse-of-discretion standard, “any

error of law is presumptively an abuse of discretion.” S. Utah Wilderness

Alliance v. Bureau of Land Mgmt., 425 F.3d 735, 750 (10th Cir. 2005). In

conducting our abuse-of-discretion analysis, we review the BIA’s legal

determinations de novo. See Schubler v. Holder, 472 F. App’x 867, 870 (10th

Cir. 2012); Ritonga v. Holder, 633 F.3d 971, 974 (10th Cir. 2011) (“In our review

                                        -19-
of the [BIA’s] decision, we decide purely legal questions de novo.”); Lorenzo,

508 F.3d at 1282 (noting that we review the Board’s determination of

“constitutional and legal questions de novo”); Nguyen v. INS, 53 F.3d 310, 311

(10th Cir. 1995) (“We review the BIA’s findings on questions of law de novo.”);

see also Infanzon, 386 F.3d at 1362 (finding no abuse of discretion where, inter

alia, the BIA’s “statements [were] a correct interpretation of the law”). The BIA

may deny relief on a motion to reopen where, inter alia, “the movant has not

established a prima facie case for the underlying substantive relief sought.” INS

v. Abudu, 485 U.S. 94, 104 (1988).

      In reaching a conclusion concerning the propriety of the BIA’s action,

“[w]e are not at liberty to search the law and the record for reasoning to support

the BIA’s decision because a court may not uphold an agency action on grounds

not relied on by the agency.” Mickeviciute v. INS, 327 F.3d 1159, 1162–63 (10th

Cir. 2003) (quoting St. Anthony Hosp. v. U.S. Dep’t of Health & Human Servs.,

309 F.3d 680, 699 (10th Cir. 2002)) (internal quotation marks omitted). As

discussed above, in reviewing the BIA’s decision whether or not to reopen

removal proceedings sua sponte, our review is constrained by our limited

jurisdiction; we review only constitutional claims and questions of law.

                                         IV

      Generally, an alien may file only one motion to reopen removal

proceedings, and that motion must be filed within ninety days of the final

                                        -20-
administrative order sought to be reopened. 8 U.S.C. §§ 1229a(c)(7)(A), (C)(i); 8

C.F.R. § 1003.2(c)(2). It is undisputed that the motion to reopen giving rise to

this appeal was numerically barred, as it was Mr. Mendiola’s third such motion.

It is also clear that this motion was untimely, as it was filed more than seven

years after entry of the final removal order that took effect on November 9, 2004.

In light of these circumstances, this appeal is ultimately focused on two

arguments that Mr. Mendiola advanced to avoid these procedural bars, both of

which were rejected by the Board.

      First, Mr. Mendiola asserts that the Board abused its discretion in declining

to reopen on the basis of his ineffective-assistance-of-counsel claim, which Mr.

Mendiola has consistently asserted was insulated from the applicable time and

number restrictions by the doctrine of equitable tolling. Second, Mr. Mendiola

argues that the Board erred in its determination that the intervening changes in

law cited by Mr. Mendiola as a basis for sua sponte reopening did not

“demonstrate[] prima facie eligibility for any immediately available forms of

relief.” R. at 4. We address each of these arguments in turn.

                                          A

      When Mr. Mendiola first raised his ineffective-assistance claim—which he

did in his second motion to reopen—he argued that it was not barred by time or

number limits because any failure to timely raise the claim was a result of his

attorney’s failings, and thus he was entitled to equitable tolling. See Aplt.

                                         -21-
Opening Br. at 7–8; R. at 499 (“Mr. Mendiola’s motion to reopen based on

ineffective assistance of counsel may equitably toll the numerical and time

limitations under 8 C.F.R. § 1003.2(c).”). But, as noted above, the Board never

reached the merits of the ineffective-assistance claim in ruling on the second

motion to reconsider, because it concluded as a threshold matter that it lacked

authority to consider the motion due to 8 C.F.R. § 1003.2(d)’s post-departure bar.

In light of our intervening en banc decision in Contreras-Bocanegra finding the

post-departure bar unlawful, 7 the Board appropriately revisited the ineffective-

assistance claim in addressing Mr. Mendiola’s third motion to reopen and

considered its merits. 8 We now conclude that the Board did not abuse its

      7
             In Contreras-Bocanegra we held that the post-departure bar
regulation contravened Congress’s intent to provide each noncitizen the right to
file one motion to reopen, regardless of whether the noncitizen remained in or had
departed from the United States. See 678 F.3d at 813, 816–19.
      8
              The Board itself did not frame its consideration of the ineffective-
assistance claim as being a response to Contreras-Bocanegra—indeed, the Board
appears to have operated on the assumption that the post-departure bar had
continuing vitality after Contreras-Bocanegra. As the government concedes, this
assumption “misconstrue[d] this Court’s reasoning” in that case. Aplee. Reply
Br. at 27–28 n.5. However, as the government also correctly observes, the
Board’s misreading of Contreras-Bocanegra was ultimately harmless, given that
it relied in part on other, valid bases in declining to reopen Mr. Mendiola’s
proceedings—viz., Mr. Mendiola had failed to demonstrate the requisite prejudice
for a showing of ineffective assistance of counsel, and his reliance on the change
of law effected by Carachuri-Rosendo was unavailing, insofar as he sought to
invalidate the legality of his removal. And, to the extent that Mr. Mendiola’s
Carachuri-Rosendo change-of-law argument pertains to cancellation of removal,
we conclude infra that a remand is warranted for the BIA to clarify the legal basis
for its decision, obviating the need for any further inquiry here into the possibility
                                                                        (continued...)

                                        -22-
discretion in rejecting Mr. Mendiola’s ineffective-assistance claim as a basis to

reopen.

      To make out a claim of ineffective assistance of counsel under the Fifth

Amendment’s Due Process Clause, see supra note 6, Mr. Mendiola had to show

both that his prior counsel’s conduct was deficient and that he was prejudiced by

his counsel’s ineffectiveness. See Akinwunmi v. INS, 194 F.3d 1340, 1341 n.2

(10th Cir. 1999) (per curiam) (“[A]n alien must show that his counsel’s

ineffective assistance so prejudiced him that the proceeding was fundamentally

unfair.”). In this context, proof of prejudice requires that there was “a reasonable

likelihood” the outcome would have been different were it not for the allegedly

ineffective assistance. United States v. Aguirre-Tello, 353 F.3d 1199, 1208–09

(10th Cir. 2004) (en banc).

      In his motion to reopen, Mr. Mendiola argued that “he suffered prejudice

due to [his] prior counsel’s failure to challenge the government’s charge that the

1996 and 2000 convictions involved substances under the Controlled Substances

Act.” Aplt. Opening Br. at 12. Specifically, Mr. Mendiola pointed to the Board’s

decision in Matter of Paulus, which held that the substance at issue in a state

controlled-substance conviction must be a controlled substance under federal law



      8
       (...continued)
of any harm stemming from the Board’s apparent misreading of Contreras-
Bocanegra.

                                        -23-
in order to render a noncitizen subject to deportation. Mr. Mendiola argued that

“California law identifies at least two steroids on the controlled substances

schedule that are not included in the federal list, and therefore the government

could not have met its burden of establishing” that Mr. Mendiola was removable

for an aggravated felony. Aplt. Opening Br. at 11. Thus, according to Mr.

Mendiola, “[h]ad the Paulus defense been raised, it is reasonably likely that the

immigration judge would have terminated removal proceedings,” and “[t]he

Board’s failure to recognize this prejudice due to ineffective assistance of counsel

was an abuse of discretion.” Id.

      In rejecting Mr. Mendiola’s argument, the Board stated:

             While [Mr. Mendiola] urges that his prior counsel should have
             argued that he was not removable pursuant to the Board’s
             decision in Matter of Paulus, [Mr. Mendiola] has not established
             that the specific controlled substance of “steroids” was not listed
             on the Federal controlled substances schedule for both 1996 and
             2000. [Mr. Mendiola’s] reliance on the current controlled
             substances schedules to assert that the California and Federal
             controlled substances schedules do not coincide, is misplaced.
             As such, [Mr. Mendiola] has not shown that he was prejudiced by
             his prior counsel’s actions or inactions such that equitable tolling
             of the time and number limits is warranted.

R. at 3 (citation omitted).

      The Board’s determination did not constitute an abuse of discretion. As

noted by the Board, Mr. Mendiola fails to recognize that the relevant inquiry is

whether the substances were listed on both schedules in 1996 and 2000, not

whether the schedules coincide today. Mr. Mendiola failed to present any

                                         -24-
evidence to the Board of discrepancies between the state and federal schedules in

1996 and 2000 that would have resulted in a different outcome in his proceedings.

Nor did he produce any evidence that his convictions for steroid possession

involved substances not listed in the federal controlled-substances schedules in

the relevant years. In other words, although Mr. Mendiola argues generally that

California regulates steroids not regulated by federal law, he has not specifically

alleged or demonstrated that he was convicted of possessing a substance that

would not be considered a steroid under the federal controlled-substances

schedules for the years of his convictions.

      Accordingly, Mr. Mendiola has not demonstrated that he was prejudiced by

any deficient performance of his counsel, i.e., that there is a “reasonable

likelihood” that the outcome of his proceedings would have been different but for

the actions or inactions of his counsel. 9 Aguirre-Tello, 353 F.3d at 1209. As

such, the Board did not abuse its discretion in finding that Mr. Mendiola failed to

establish ineffective assistance of counsel, and thus it did not rely on a mistaken



      9
              Indeed, although the BIA did not rely on this ground and thus nor do
we, it is questionable whether Mr. Mendiola’s counsel rendered deficient
performance at all. Contrary to Mr. Mendiola’s assertions, his prior counsel did
raise the argument to the immigration judge that the steroids Mr. Mendiola was
convicted of possessing were not the same type of steroids referred to in the
federal schedule. The immigration judge rejected this argument and found that
the steroids in Mr. Mendiola’s possession were included in Schedule III of the list
of federally recognized controlled substances.


                                        -25-
view of this “constitutional claim” in deciding that sua sponte reopening was not

warranted.

                                          B

      We turn next to Mr. Mendiola’s argument that the Board erred when it

determined that sua sponte reopening was not warranted based on the

“fundamental change in law” effected by Carachuri-Rosendo. We begin with a

brief discussion of the general principles relating to the Board’s sua sponte

authority to reopen removal proceedings. We then address the holding in

Carachuri-Rosendo, to determine whether the Board relied on a mistake of law in

denying Mr. Mendiola’s petition to sua sponte reopen. While we conclude that

the Board correctly apprehended the significance vel non of the Carachuri-

Rosendo decision with respect to Mr. Mendiola’s removability, we find that we

are unable to perform a meaningful review of the Board’s decision regarding Mr.

Mendiola’s eligibility for cancellation of removal, and thus we remand this claim

to the Board so that it might more fully articulate its reasoning.

                                          1

      Irrespective of the otherwise applicable time and number limitations on

motions to reopen, the Board possesses the authority to reopen a case sua sponte.

The Board’s authority to sua sponte reopen an alien’s removal proceedings is




                                        -26-
defined by regulation:

             The Board may at any time reopen or reconsider on its own
             motion any case in which it has rendered a decision. . . . The
             decision to grant or deny a motion to reopen or reconsider is
             within the discretion of the Board, subject to the restrictions of
             this section. The Board has discretion to deny a motion to
             reopen even if the party moving has made out a prima facie case
             for relief.

8 C.F.R. § 1003.2(a) (emphases added). As the text of regulation makes clear, the

Board’s discretion in deciding whether to exercise its sua sponte authority is

considerable, even to the extent that the Board may deny reopening despite a

petitioner’s meritorious claim for relief. In practice, the Board generally invokes

this “authority sparingly, treating it not as a general remedy for any hardships

created by enforcement of the time and number limits in the motions regulations,

but as an extraordinary remedy reserved for truly exceptional situations.” In re

G-D-, 22 I. & N. Dec. 1132, 1133–34 (BIA 1999). Indeed, the Board has said

that it “must be persuaded that the respondent’s situation is truly exceptional

before [it] will intervene.” Id. at 1134; see also In re J-J-, 21 I. & N. Dec. 976,

984 (BIA 1997) (recognizing the Board’s authority “to reopen proceedings sua

sponte in exceptional circumstances”).

      Notwithstanding this general policy of forbearance, the Board has

acknowledged that sua sponte reopening may be warranted in certain cases that

involve a fundamental change in law. See In re G-D-, 22 I. & N. Dec. at 1135.

Even in such cases, however, sua sponte reopening is only appropriate where the

                                         -27-
case “manifestly turn[s] on the cited change in the law,” and the change is more

than an “incremental” one. Id. As the Board noted in In re G-D-:

             New case law regularly emerges from this Board and the
             federal courts. . . . If each incremental development in the case
             law were considered to be a change warranting reopening on
             the Board’s own motion, the implications for the motions
             regulations and for the finality of proceedings would be
             profound. In our judgment, granting reconsideration or
             reopening in response to such “changes” would substantially
             erode the regulatory time and number limitations and
             undermine the goal of finality that we understand Congress
             sought to achieve.
Id.

      Thus, for example, the Board has explained that it properly exercised its

sua sponte authority to reopen in In re X-G-W-, 22 I. & N. Dec 71 (BIA 1998),

because “[t]he statutory revision was so profound that the respondent . . . clearly

acquired eligibility for relief by virtue of that particular change in the law, a

change amounting to a reversal in the principles of asylum law applicable to

coercive population control practices in China.” In re G-D-, 22 I. & N. Dec. at

1135. In contrast, the Board declined to exercise its authority to sua sponte

reopen in In re G-D- because the impact of the change in law was “less obvious”

and “far more subtle.” Id. In that case, the Board observed that even if it

reopened the case, it “would be required to completely readjudicate the

respondent’s claim in light of [the] new precedent before [it] could discern

whether it would have any impact on the outcome of [the respondent’s] claim. Id.

at 1135–36. As the Board noted, “[e]ngaging in such a readjudication would be

                                          -28-
tantamount to granting reconsideration, with its concomitant expenditure of

adjudicatory resources, even if [the Board] were ultimately to determine that the

new precedent did not alter the outcome.” Id. at 1136.

      With these general principles in mind, we turn now to Mr Mendiola’s

argument that the Board abused its discretion in denying his motion to sua sponte

reopen based on the change in law effected by Carachuri-Rosendo.

                                         2

      Mr. Mendiola advances two distinct arguments for why the Supreme

Court’s 2010 decision in Carachuri-Rosendo represented a fundamental change in

law warranting sua sponte reopening. First, he argues that the case “was a

fundamental change in law warranting reopening because [he] was not removable

for an aggravated felony conviction, as charged in the Notice to Appear.” Aplt.

Opening Br. at 26. Second, he argues that reopening is warranted because if

under Carachuri-Rosendo he was not convicted of an aggravated felony, he is

now—in light of that case—eligible for cancellation of removal. As we have

already explained in discussing our limited jurisdiction to review decisions of the

Board regarding sua sponte reopening, we cannot and do not review the Board’s

actual decision not to exercise sua sponte authority. Rather, our review is limited

to determining whether, in exercising its discretion, the Board relied on erroneous

understanding of a question of law. Thus, we inquire only whether the Board

erred as a matter of law in concluding that Carachuri-Rosendo did not represent

                                       -29-
the sort of fundamental change that the Board has recognized as a basis for sua

sponte reopening—that is, a shift by which Mr. Mendiola “clearly acquired

eligibility for relief.” In re G-D-, 22 I. & N. Dec. at 1135.

      The changes caused by Carachuri-Rosendo can be succinctly described. At

the time of the Board’s 2004 removal order, a state felony conviction for

possession of a controlled substance constituted an “aggravated felony” under 8

U.S.C. § 1101(a)(43)(B). As noted above, the Supreme Court partly modified this

in Lopez, which clarified that in order to qualify as an “aggravated felony” for

immigration law purposes, a state drug conviction must be punishable as a felony

under federal law. 549 U.S. at 55, 60. Carachuri-Rosendo elaborated further on

this topic, clarifying the application of Lopez in situations where an alien is

convicted of a state misdemeanor that is, under federal law, punishable as a

felony. See Carachuri-Rosendo, 560 U.S. at 580. Specifically, the Court

considered whether a lawful permanent resident convicted of two state-law

misdemeanor drug offenses was removable for an aggravated felony under federal

law. See id. at 570, 581–82. The Court held that although a second or subsequent

simple-possession offense is technically punishable as a felony under federal law

as recidivist possession, see 21 U.S.C. § 844(a), such a conviction does not

qualify as an aggravated felony under the INA unless the state conviction was

itself enhanced based on the fact of the prior conviction, i.e., unless the defendant

was actually convicted in state court of a felony as a recidivist. See Carachuri-

                                         -30-
Rosendo, 560 U.S. at 581–82 (“We hold that when a defendant has been convicted

of a simple possession offense that has not been enhanced based on the fact of a

prior conviction, he has not been ‘convicted’ under § 1229b(a)(3) of a ‘felony

punishable’ as such ‘under the Controlled Substances Act.’”).

                                          a

      According to Mr. Mendiola, the impact of Carachuri-Rosendo, then, is that

he can no longer be held to have committed an aggravated felony by virtue of his

two state misdemeanor convictions. However, the Board correctly understood

that—even if Mr. Mendiola was correct about this—Carachuri-Rosendo’s effect

on the question of his removability would be negligible. The problem for Mr.

Mendiola on this score is that regardless of whether or not he was removable as

an aggravated felon, he was still lawfully removable in 2004. That is,

notwithstanding the Carachuri-Rosendo decision, Mr. Mendiola was removable in

2004 based on the uncontested fact that he had been convicted of a state offense

“relating to a controlled substance (as defined in section 802 of title 21).”

8 U.S.C. § 1227(a)(2)(B)(i).

       Carachuri-Rosendo thus hardly looks like the sort of profound reversal

that prompted sua sponte reopening in In re X-G-W-, at least as it concerns Mr.

Mendiola’s removability. Our review confirms the Board’s conclusion

that—whatever effects the case may have had—it did not make Mr. Mendiola

eligible for relief based on any change to his legal removability. Accordingly, we

                                        -31-
are confident that the Board did not rely on an incorrect legal understanding of

Carachuri-Rosendo in concluding that, as to Mr. Mendiola’s case, the

“extraordinary intervention of [the Board’s] sua sponte authority,” In re G-D-, 22

I. & N. Dec. at 1135, was not warranted.

                                           b

      We cannot say with the same confidence that the Board made its decision

based on a correct understanding of Carachuri-Rosendo’s effect on Mr.

Mendiola’s eligibility to seek cancellation of removal. In rejecting Mr.

Mendiola’s claim that Carachuri-Rosendo rendered him eligible for this

previously foreclosed avenue of relief, the Board found that, because Mr.

Mendiola did not contest that his removal was lawful,

             this removal served to terminate [his] permanent residence status.
             See Matter of Lok, 18 I&N Dec. 101, 106 (BIA 1981); Matter of
             Mosqueda, 14 I&N Dec. 55, 56–57 (R.C. 1972). Consequently,
             [Mr. Mendiola] is statutorily ineligible for cancellation of
             removal under section 240A(a) of the Act[, 8 U.S.C. § 1229b(a),]
             because he is no longer lawfully admitted for permanent
             residence.

R. at 4. Put simply, the Board concluded that the lifting of one categorical ban on

cancellation of removal (for aggravated felons) was immaterial to Mr. Mendiola’s

access to that remedy because he remained subject to another (for those whose

permanent residence has been terminated through removal).

      What gives us pause—and ultimately prompts us to remand this particular

issue back to the Board for elaboration—is that the Board did not attempt to

                                        -32-
reconcile this rationale with Carachuri-Rosendo itself. We note, as did Mr.

Mendiola in his briefing, that the language of a footnote in that opinion arguably

contradicts the Board’s apparent assumption that removal, or an order of removal,

can operate as a categorical bar on seeking cancellation of removal. Specifically,

the Court stated there:

             Since the Court of Appeals issued its decision in this case,
             Carachuri-Rosendo has been removed. Neither party, however,
             has suggested that this case is now moot. If Carachuri-Rosendo
             was not convicted of an “aggravated felony,” and if he continues
             to satisfy the requirements of 8 U.S.C. § 1229b(a), he may still
             seek cancellation of removal even after having been removed.

Carachuri-Rosendo, 560 U.S. at 573 n.8 (citation omitted). At least one of our

sister circuits has recently interpreted this language as “stat[ing] that a petition

for review is not rendered moot by merit of the petitioner’s removal,” and that

such a petitioner thus “may still seek cancellation of removal from abroad.”

Garcia v. Holder, --- F.3d ----, 2014 WL 2937020, at *2 (5th Cir. 2014); see also

Espinal v. Holder, 636 F.3d 703, 707 n.2 (5th Cir. 2011) (“Although Espinal has

already been removed . . . the case is not moot if (1) Espinal was not convicted of

an ‘aggravated felony’ and (2) he continues to satisfy the requirements of 8

U.S.C. § 1229b(a).” (citing Carachuri-Rosendo, 560 U.S. at 573 n.8)).

      The tension between the Board’s apparent rationale and the language of the

Carachuri-Rosendo footnote, combined with the fact that the Board made no

attempt to reconcile the two or to address the apparent conflict, raises a particular


                                          -33-
problem for this court in light of the settled principle that “[w]e are not at liberty

to search the law and the record for reasoning to support the BIA’s decision

because a court may not uphold an agency action on grounds not relied on by the

agency.” Mickeviciute, 327 F.3d at 1162–63 (quoting St. Anthony Hosp., 309

F.3d at 699) (internal quotation marks omitted); accord Karki v. Holder, 715 F.3d

792, 800 (10th Cir. 2013) (“[O]ur review is confined to the reasoning given by the

[agency], and we will not independently search the record for alternative bases to

affirm.” (second alteration in original) (quoting Elzour v. Ashcroft, 378 F.3d

1143, 1150 (10th Cir. 2004)) (internal quotation marks omitted)); Ritonga, 633

F.3d at 974–75 (same); Carpio v. Holder, 592 F.3d 1091, 1103 (10th Cir. 2010)

(“[A] reviewing court, in dealing with a determination or judgment which an

administrative agency alone is authorized to make, must judge the propriety of

such action solely by the grounds invoked by the agency.” (alteration in original)

(quoting SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) (internal quotation

marks omitted)). That is, we can affirm the decision of the Board only on the

same grounds relied on by the Board, but in the present case we are unable to

discern on what basis, if any, the Board resolved the apparent tension noted here,

and “[w]e cannot perform a meaningful review where the Board does not

sufficiently articulate its reasoning.” Mickeviciute, 327 F.3d at 1162. Moreover,

if there is some way of reconciling the Board’s decision with Carachuri-Rosendo

such that we could affirm on that basis, we are not aided in identifying that basis

                                          -34-
by the government, which inexplicably fails to address this issue at all,

notwithstanding that Mr. Mendiola squarely raised it in his opening brief in

several places. 10 See Aplee. Br. at 26 (stating only that the Board “properly

concluded” that “the execution of Mr. Mendiola’s removal order . . . terminated

his prior lawful permanent resident status,” and citing three pre-Carachuri-

Rosendo cases). 11

      Because the Board’s decision does not articulate its reasoning on this issue

in a manner that permits the court to engage in meaningful review, we now

remand to the Board with instructions to consider the effect of Carachuri-

Rosendo footnote eight on removed persons’ eligibility for cancellation of

      10
              Mr. Mendiola specifically invoked footnote eight of Carachuri-
Rosendo no less than four times in his opening brief. See Aplt. Opening Br. at 2
(“Carachuri-Rosendo . . . itself recognizes that a noncitizen may proceed with his
immigration case from outside of the Unites States when there is a change in
law.”); id. at 21 (“[T]he Supreme Court . . . instructed that a petitioner could
continue with his case after a removal order was executed, if he had not been
convicted of an aggravated felony offense.”); id. at 31 (“[I]n Carachuri-Rosendo,
[the Supreme Court] not[ed] that even after the execution of a removal order, the
petitioner could seek cancellation of removal if he had not been convicted of an
aggravated felony.”); id. at 31–32 (“Petitioner, then, is in the same position as
Carachuri-Rosendo himself, and the Supreme Court acknowledged that assuming
he was not convicted of an aggravated felony, Carachuri-Rosendo could apply for
cancellation of removal even after the deportation order was executed.”).
      11
             We do not mean to suggest, however, that we could affirm on the
basis of an alternative ground offered by the government, if it offered one.
Rather, we highlight the government’s silence here only to emphasize that, to the
extent there might have been some way of interpreting the plain terms of the
Board’s decision such that the decision was not in tension with Carachuri-
Rosendo, the government has waived its obvious opportunity to offer us such an
interpretation.

                                        -35-
removal, and to explain—if it persists in its conclusion that Mr. Mendiola is, as a

consequence of his removal, categorically barred from seeking cancellation—on

what basis it purports to reconcile that conclusion with the seemingly

contradictory indication in footnote eight. Cf. Mukhia, 507 F. App’x at 827–28

(“In this case, we cannot perform a meaningful review of the Board’s decision,

which fails to sufficiently articulate its reasoning. We therefore remand to the

BIA for further explanation of the bases for its denial of [the petitioner’s] motion

to reopen.” (citation omitted)); Krylov v. Holder, 407 F. App’x 290, 293–95 (10th

Cir. 2011) (remanding where “[b]ased on our review of the BIA’s order . . . we

find that we cannot perform a meaningful review because the BIA did not

sufficiently articulate its reasoning” (brackets omitted) (internal quotation marks

omitted)); Mickeviciute, 327 F.3d at 1164–65 (noting that where an agency’s

decision fails to articulate a reviewable rationale, “the proper course, except in

rare circumstances, is to remand to the agency for additional investigation or

explanation.” (internal quotation marks omitted)). We observe once again,

however, the ultimate decision whether or not to grant sua sponte reopening

remains entirely in the Board’s discretion.

                                          V

      For the foregoing reasons, Mr. Mendiola’s petition is GRANTED in part

and DENIED in part. With respect to Mr. Mendiola’s legal and constitutional

claims relating to his removability—that is, his ineffective-assistance claim and,

                                         -36-
in part, his change-of-law claim based on the Supreme Court’s opinion in

Carachuri-Rosendo—Mr. Mendiola’s petition is DENIED and the decision of the

Board is AFFIRMED. With respect to Mr. Mendiola’s claim that under

Carachuri-Rosendo he alternatively is eligible to apply for cancellation of

removal, we GRANT his petition and REMAND to the Board to clarify the legal

basis for its decision, and—in light of that clarification—to rule on Mr.

Mendiola’s motion for sua sponte reopening as it sees fit in the exercise of its

discretion. Finally, to the extent that Mr. Mendiola’s briefs raise any claims

challenging the Board’s exercise of discretion in refusing to reopen sua sponte,

we DISMISS for lack of jurisdiction.

                                               Entered for the Court



                                               JEROME A. HOLMES
                                               Circuit Judge




                                        -37-